Citation Nr: 1129252	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities.  

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from April 1965 to January 1967 and from November 1993 to July 1994.  He also had additional service in the Army Reserve and the Army National Guard and retired in 2002.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO rating decision that denied service connection for a low back disability and for a neck disability, both to include as secondary to service-connected bilateral foot disabilities.  The Veteran provided testimony at a personal hearing at the RO in August 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for bilateral foot disabilities (bilateral metatarsalgia with plantar warts, status post Morton's neuroma and left arthroplasty, with metatarsophalangeal joint disease).  He is also service-connected for amoebic dysentery.  

He essentially contends that he has a low back disability and a neck disability that are related to service, or, more specifically, that are related to his service-connected bilateral foot disabilities.  He specifically alleges that he injured his low back and neck during his periods of service while marching with an eighty pound backpack.  He reports that he had suffered back problems on and off with sciatica from 1975 to the present.  The Veteran also indicates that in 2001, near the end of his military career, he went on a two week training period which involved carrying eighty pounds of hardware, as well as wearing Kevlar, and that he suffered neck and back pain at that time.  He further reports that his service-connected bilateral foot disabilities caused gait problems which led his current low back and neck disabilities.  The Veteran reports that his low back pain and neck pain have persisted since his periods of service.  

The Board observes that the Veteran is competent to report low back and neck injuries during his periods of service, to include during any periods of active duty for training and inactive duty training; low back and neck symptoms in service; continuous low back and neck symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had verified active duty in the Army from April 1965 to January 1967 and from November 1993 to July 1994.  He also had additional service in the Army Reserve and the Army National Guard.  The DD Form 214 for his second period of active duty in the Army from November 1993 to July 1994 indicates that he had one year, nine months, and two days of prior active service.  The Veteran also had twenty-two years, two months, and thirteen days of prior inactive service.  Additionally, an October 2003 statement from the Army indicated that the Veteran was placed on the retired list in July 2002.  

The Board observes that the actual dates of the Veteran's additional periods of service in the Army Reserve and the Army National Guard, to include any periods of active duty for training and inactive duty training, have not been verified.  Included in these periods is the two-week active duty for training in 2001 during which the Veteran reported a back injury.  Further, the Veteran's service treatment records are clearly incomplete.  There are no service treatment reports of record for any periods of service other than for his period of active duty from April 1965 to January 1967.  

The Board observes that the RO has attempted to obtain the Veteran's service treatment records on several occasions.  For example, in August 2009, the RO requested the Veteran's service treatment records from the Records Management Center (RMC).  An August 2009 response indicated that there was "no record" at the RMC, but that they had flagged their filing system in the event that records were found in the future.  The RO also sent requests to the 405th Combat Support Hospital and the Connecticut Army National Guard in August 2009 and September 2009.  

In November 2009, the RO determined that the Veteran's service treatment records were unavailable.  The Board notes, however, it does not appear that the RO contacted all appropriate service department offices to verify the Veteran's dates of service and to obtain his service treatment records.  Additionally, there is no indication in the record that the RO specifically requested the Veteran's service personnel records.  Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army, Army Reserve, or Army National Guard, to obtain any available service medical records, and to obtain the Veteran's service personnel records.  

The Veteran's available service treatment records for his period of active duty in the Army form April 1965 to January 1967 do not specifically show complaints, findings, or diagnoses of low back or neck disabilities.  Such records do show treatment for bilateral foot disabilities.  

Post-service VA treatment records show treatment for multiple disorders, including variously diagnosed low back disabilities and neck disabilities.  The Veteran was also treated for bilateral foot disabilities on multiple occasions.  

For example, a December 2003 VA treatment entry indicated that the Veteran reported that he had neck pain which did not respond to Celebrex.  The assessment included neck pain, mostly likely arthritis.  It was noted that a cervical spine X-ray would be obtained for confirmation.  A December 2003 VA radiological report, as to the Veteran's cervical spine, related an impression of degenerative changes of the cervical spine without evidence of an acute injury.  

A July 2004 VA treatment entry noted that the Veteran called complaining of back pain off and on for the previous three weeks.  The Veteran stated that he had pain and weakness in his right leg as well.  He denied any new injury or problems with voiding or moving bowels.  A diagnosis was not provided at that time.  

Another July 2004 entry noted that the Veteran reported that he had back pain for the past several months with more aggressive symptoms over the previous month.  The Veteran indicated that he also noticed that his right leg was weaker.  He stated that the pain radiated to his buttock and anterior thigh.  He reported that he fell backwards two weeks earlier while trying to stand up.  It was noted that there was no history of initial trauma or injury.  The impression included back pain with a history of arthritis.  The examiner indicated that a musculoskeletal sprain and degenerative joint disease were suspected.  The examiner remarked that there was no evidence of radiculopathy.  A September 2004 VA treatment entry related an impression that included low back degenerative joint disease.  

A September 2006 VA treatment entry noted that the Veteran had a history of three years of insidious back pain that involved a local ache in the lumbar spine with radiation of pain into the right buttock.  The Veteran also reported that he had left-sided neck pain, with a local ache that radiated to the left shoulder, and started five years earlier.  It was noted that the Veteran attributed his neck pain to a Kevlar helmet used during military service.  The examiner indicated that a cervical spine X-ray in December 2003 showed degenerative changes of the cervical spine without evidence of an acute injury, as well as compromise of the neural foramina at C3-C4.  The examiner also noted that lumbar spine X-rays dated in 2004 showed degenerative disc disease at L3-L4, L4-L5, and L5-S1.  The impression was chronic low back pain with findings consistent with symptomatic tenderness.  

A December 2006 VA treatment entry related an impression of chronic low back/neck pain findings consistent with symptomatic spondylosis and myofascial pain.  The examiner noted that the Veteran was seen for a flare-up status post a motor vehicle accident in November 2006.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a low back disability and for a neck disability, both to include as secondary to service-connected bilateral foot disabilities.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army, Army Reserve, or Army National Guard.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include during his Army Reserve and National Guard service, as well as during his period of active duty in the Army from November 1993 to July 1994.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for low back problems and neck problems since November 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since November 2009 should be obtained.  

3.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed low back disability and neck disability, both to include as secondary to service-connected bilateral foot disabilities.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current low back disabilities and neck disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed low back disabilities and neck disabilities are etiologically related to his periods of service.  The examiner should then opine as to whether the Veteran's service-connected bilateral foot disabilities aggravated (permanently worsened beyond the natural progression) any diagnosed low back disabilities and neck disabilities, and if so, the extent to which they are aggravated.  The examiner should consider the Veteran's statements regarding his claimed low back and neck injuries during his periods of service and his statements of continuous symptoms of low back and neck problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding an examination was found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

4.  Thereafter, review the Veteran's claims for entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities, and entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral foot disabilities.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


